     Case 2:20-cv-10018-AB-SK Document 34 Filed 03/23/21 Page 1 of 3 Page ID #:108



1    Chris Zhen, SBN 275575                               Lawrence M. Hadley, SBN 157728
     chris.zhen@zhenlawfirm.com                           lhadley@glaserweil.com
2
     Hogan Ganschow, SBN 256137                           Glaser Weil Fink Howard Avchen &
3    hogan.ganschow@zhenlawfirm.com                       Shapiro LLP
     Zhen Law Firm                                        10250 Constellation Blvd., 19th Floor
4    5670 Wilshire Blvd., Suite 1800                      Los Angeles, CA 90067
     Los Angeles, CA 90036                                Ph: (310) 553-3000
5
     Ph/Fax: (805) 664-1222                               Fax: (310) 556-2920
6
     Attorneys for Plaintiff Wesley Humpston              Attorneys for Defendant The Berrics, LLC
7

8
     Karin G. Pagnanelli, SBN 174763
9    kgp@msk.com
     Mitchell Silberberg & Knupp LLP
10   2049 Century Park East, 18th Floor
     Los Angeles, CA 90067
11
     Ph: (310) 312-3746
12
     Attorney for Defendants Thomas Black and
13   Anthony Hawk
14

15
                                  IN THE UNITED STATES DISTRICT COURT
16
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
17

18

19   WESLEY HUMPSTON,                                 Case No.: 2:20-cv-10018-AB (SKx)
20                   Plaintiff,
21   vs.                                              STIPULATION FOR LEAVE TO FILE
                                                      THIRD AMENDED COMPLAINT
22
     THOMAS BLACK; ANTHONY HAWK; THE
23   BERRICS, LLC; DOES 1-10,
24                   Defendants
25

26                                              STIPULATION
27            Plaintiff Wesley Humpston (“Plaintiff”), and Defendants, Thomas “Jack” Black,
28
     13001792.1                                     -1-
     Case 2:20-cv-10018-AB-SK Document 34 Filed 03/23/21 Page 2 of 3 Page ID #:109



1
     Anthony “Tony” Hawk, and The Berrics LLC (“Defendants”), through their respective counsel,
2
     enter into this Joint Stipulation based on the following facts:
3
              WHEREAS Plaintiff, through his counsel, filed a Second Amended Complaint (“SAC”)
4
     in the above-captioned matter on November 12, 2020, which included the state causes of action
5
     of Unjust Enrichment and Unfair Competition;
6
              WHEREAS Plaintiff’s attorney, Hogan Ganschow, having met and conferred with Karin
7
     Pagnanelli, attorney for Defendants Thomas Black and Anthony Hawk, is persuaded that the
8
     state causes of action in this matter are pre-empted by the Federal Copyright Infringement cause
9

10   of action;

11            WHEREAS Plaintiff seeks to proactively withdraw the state causes of action in order to

12   avoid unnecessary motion practice;

13            WHEREAS Plaintiff offers to withdraw the state causes of action by way of the filing of

14   a Third Amended Complaint that is in all ways substantively identical to the SAC but for the

15   withdrawal of the state causes of action;
16            WHEREAS Plaintiff’s attorney conveyed to Ms. Pagnanelli his intention to file a Third
17   Amended Complaint prior to the response due date of March 24, 2021;
18            WHEREAS Plaintiff seeks to comply with the provisions of FRCP 15(a)(2) by seeking
19   the written consent of Defendants for the filing of the Third Amended Complaint;
20   //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
     13001792.1                                       -2-
     Case 2:20-cv-10018-AB-SK Document 34 Filed 03/23/21 Page 3 of 3 Page ID #:110



1
              It is hereby stipulated between and among counsel, subject to Court approval, that
2
     Plaintiff will file and serve the Defendants with the Third Amended Complaint by no later than
3
     March 24, 2021, thereby relieving Defendants of their obligation to respond to the Second
4
     Amended Complaint.
5

6

7
     DATED: March 23, 2021                         ZHEN LAW FIRM

8
                                                   By:      /s/ Hogan Ganschow
9                                                        Hogan Ganschow
                                                         Chris Zhen
10                                                       Attorneys for Plaintiff

11

12   DATED: March 23, 2021                         MITCHELL SILBERBERG & KNUPP LLP
13
                                                   By:     /s/ Karin Pagnanelli
14                                                       Karin Pagnanelli
                                                         Attorneys for Defendants, Thomas Black and
15                                                       Anthony Hawk
16

17
     DATED: March 23, 2021                         GLASSER WEIL, LLP
18

19
                                                   By:     /s/ Lawrence Hadley
20                                                       Lawrence Hadley
                                                         Attorney for Defendant, The Berrics, LLC
21

22

23

24

25

26

27

28
     13001792.1                                       -3-
